Citation Nr: 0914744	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-25 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for colitis to include 
as secondary to the Veteran's service connected disabilities 
for the purposes of accrued benefits.  

2.  Entitlement to service connection for diabetic 
retinopathy to include as secondary to the Veteran's service 
connected disabilities for the purposes of accrued benefits.  

3.  Entitlement to service connection for hepatitis C to 
include as secondary to the Veteran's service connected 
disabilities for the purposes of accrued benefits.  

4.  Entitlement to service connection for a thyroid disorder 
for the purposes of accrued benefits.  

5.  Entitlement to service connection for a cardiovascular 
disability to include as secondary to the Veteran's service 
connected disabilities for the purposes of accrued benefits.  

6.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for the purposes of 
accrued benefits. 

7.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus for the purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to January 
1972, including service in Vietnam.  He died in February 
2004.  The appellant is the widow of the Veteran.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Hartford, Connecticut, regional office (RO) of the Department 
of Veterans Affairs (VA).  

The Veteran's Appeal was previously before the Board in 
December 2007, when it was remanded to provide the appellant 
additional notification.  This was accomplished in February 
2008, and the appeal has been returned to the Board for 
further review. 


FINDINGS OF FACT

1.  Based on the evidence in the possession of VA at the time 
of the Veteran's death, colitis was not shown during service 
or until many years after discharge from service, and there 
is no qualified medical opinion that relates the colitis to 
either herbicide exposure in service or any of the Veteran's 
service connected disabilities.  

2.  Based on the evidence in the possession of VA at the time 
of the Veteran's death, the evidence does not show that the 
Veteran had a diagnosis of diabetic retinopathy at any time 
prior to his death. 

3.  Based on the evidence in the possession of VA at the time 
of the Veteran's death, hepatitis C was not shown during 
service or until many years after discharge from service, and 
there is no qualified medical opinion that relates the 
hepatitis C to either herbicide exposure in service or any of 
the Veteran's service connected disabilities.  

4.  Based on the evidence in the possession of VA at the time 
of the Veteran's death, the Veteran's thyroid disorder did 
not develop until many years after the end of his treatment 
for Hodgkin's disease, and medical opinion states that it is 
not related to either the Hodgkin's disease or the treatment 
for Hodgkin's disease. 

5.  Based on the evidence in the possession of VA at the time 
of the Veteran's death, a cardiovascular disability was not 
shown during service or until many years after discharge from 
service, and there is no qualified medical opinion that 
relates the cardiovascular disease to either herbicide 
exposure in service or any of the Veteran's service connected 
disabilities.  

6.  Based on the evidence in the possession of VA at the time 
of the Veteran's death, prior to June 13, 2001, the Veteran's 
PTSD was productive of either the definite social and 
industrial impairment described by rating criteria in effect 
prior to November 1996, or the occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks outlined in the current rating criteria.  

7.  Based on the evidence in the possession of VA at the time 
of the Veteran's death, as of June 13, 2001, the Veteran's 
PTSD was productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as panic attacks, depression, impairment of short term 
memory, and disturbances of motivation and mood.  

8.  Based on the evidence in the possession of VA at the time 
of the Veteran's death, his diabetes mellitus required the 
use of insulin and a restricted diet, but there was no 
evidence of episodes of ketoacidosis or hypoglycemic 
reactions, regulation of activities, or loss of weight or 
strength as a result of diabetes mellitus. 


CONCLUSIONS OF LAW

1.  Colitis was not incurred in or aggravated by service or 
as a result of the Veteran's service connected disabilities 
for the purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 
5101, 5107(b), 5121(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.1000 (2008).

2.  Diabetic retinopathy was not incurred in or aggravated by 
active service or as a result of the Veteran's service 
connected diabetes mellitus for the purposes of accrued 
benefits.  38 U.S.C.A. §§ 1110, 5101, 5107(b), 5121(a) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.1000 (2008).

3.  Hepatitis C was not incurred in or aggravated by service 
or as a result of the Veteran's service connected 
disabilities for the purposes of accrued benefits.  38 
U.S.C.A. §§ 1110, 5101, 5107(b), 5121(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.1000 
(2008).

4.  A thyroid disability was not incurred in or aggravated by 
service or as a result of the Veteran's service connected 
disabilities for the purposes of accrued benefits.  38 
U.S.C.A. §§ 1110, 5101, 5107(b), 5121(a) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.1000 
(2008).

5.  A cardiovascular disability was not incurred in or 
aggravated by service or as a result of the Veteran's service 
connected disabilities for the purposes of accrued benefits.  
38 U.S.C.A. §§ 1110, 5101, 5107(b), 5121(a) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.1000 
(2008).

6.  The criteria for an evaluation in excess of 30 percent 
for PTSD for the purposes of accrued benefits prior to June 
13, 2001 were not met.  38 U.S.C.A. §§ 1155, 5101, 5107(b), 
5121(a) (West 2002 & Supp. 2006); 38 C.F.R. § 4.132, Code 
9411 (1996); 38 C.F.R. §§ 3.1000, 4.7, 4.125. 4.130, Code 
9411 (2008).

7.  The criteria for a 50 percent evaluation for PTSD for the 
purposes of accrued benefits were met as of June 13, 2001; 
the criteria for an evaluation in excess of 50 percent were 
not met.  38 U.S.C.A. §§ 1155, 5101, 5107(b), 5121(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 4.132, Code 9411 (1996); 38 
C.F.R. §§ 3.1000, 4.7, 4.125. 4.130, Code 9411 (2008).

8.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus for the purposes of accrued 
benefits have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Code 7913 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that the VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

As will be explained in greater detail below, the outcome of 
these accrued benefits claims hinges on the application of 
the law to evidence which was in the file or in the 
possession of the VA at the time of the Veteran's death.  
There is no additional evidence which may be added to the 
file; thus, no evidentiary development is necessary and no 
notice of same need be provided to the appellant.  In Manning 
v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (the Court) held that the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  The Board finds that such is the case as to 
the issue here on appeal.  No amount of additional 
evidentiary development would change the outcome of this 
case; therefore no VCAA notice is necessary.  See also Mason 
v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute, and not 
the evidence, is dispositive of the claim"]; Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

Nevertheless, the Board notes that the appellant was provided 
with a duty to assist letter for her claims for accrued 
benefits in September 2004.  After the December 2007 remand, 
she was provided with a second duty to assist letter in 
February 2008.  This second letter included an explanation of 
what must be demonstrated by the evidence in order to prevail 
in her claims.  This letter stressed to the appellant that 
the decision would be based on evidence either already in the 
claims folder or in the possession of VA at the time of the 
Veteran's death.  She has submitted extensive copies of both 
VA and private medical records in response to the September 
2004 and February 2008 letters.  The appellant does not 
contend and the record does not show that there are any VA or 
other medical records relevant to the claims in the 
possession of VA which have not been associated with the 
claims folder.  The existence of any other private medical 
records is not relevant, as any records or opinions not in 
the possession of the VA prior to the Veteran's death are 
not, by law, for consideration.  In fact, the many private 
medical statements and opinions dated and received after the 
Veteran's death that have been submitted by the appellant may 
not even be considered.  

The Board adds that the appellant has been given ample 
opportunity to present evidence and argument in support of 
her claims, and that VA has complied with general due process 
considerations.  See 38 C.F.R. § 3.103 (2008).

Accrued Benefits

The appellant, the widow of the Veteran, argues that the 
Veteran had pending claims for VA benefits for several 
disabilities he believed were related to his experiences in 
service or to his other service connected disabilities.  She 
also argues that the evaluations for the Veteran's PTSD and 
diabetes were inadequate to reflect the very serious 
impairment caused by these disabilities.  

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ." 38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.1000 (a) 
(2008) (as amended 71 Fed. Reg. 78368 (effective Jan. 29, 
2007)).  Moreover, an "[a]pplication for accrued benefits 
must be filed within one year after the date of death."  38 
C.F.R. § 3.1000 (c) (2008).  The appellant's claim was timely 
filed in this case. 

Furthermore, VA has concluded in reading 38 U.S.C.A. § 5101 
and § 5121 together that in order for a surviving spouse to 
be entitled to accrued benefits, the Veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  As part of the amended 38 C.F.R. § 3.1000, a new 
38 C.F.R. § 3.1000(d)(5) has been added.  Under this 
provision, a claim for VA benefits pending on the date of 
death means a claim "filed" with VA that had not been finally 
adjudicated by VA on or before the date of death.  See e.g., 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (38 
U.S.C.A. § 5101(a) is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid.).

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).

In this case, the Veteran died on February 5, 2004.  
Therefore, the appellant's claim is considered under the 
amended version of 38 U.S.C.A. § 5121(a) which repealed the 
two-year limit on accrued benefits so that a Veteran's 
survivor may receive the full amount of an award for accrued 
benefits.

With respect to the amended version of 38 C.F.R. § 3.1000, 
the changes include amending the definition of "[e]vidence in 
the file at date of death" in 38 C.F.R. § 3.1000(d)(4).  This 
has been altered to include "evidence in VA's possession on 
or before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death, in support of a claim for VA 
benefits pending on the date of death." Id.

At the time of the Veteran's death, service connection had 
been established for a splenectomy, PTSD, diabetes mellitus, 
and Hodgkin's disease.  A combined 60 percent evaluation had 
been in effect from March 2001.  Entitlement to service 
connection for the cause of his death was established in a 
September 2004 rating decision.  

The appellant's claim for accrued benefits was received in 
March 2004.  As it was received within one year of the 
Veteran's death, it is timely.  

The Veteran's claims for increased evaluations for PTSD and 
diabetes mellitus, and his claims for service connection for 
hepatitis C, a thyroid disorder, and a cardiovascular 
disability were dismissed by the Board in March 2004 on the 
account of his death.  This demonstrates that these claims 
were pending before the VA at the time of his death.  An 
October 2002 statement from the Veteran included claims for 
service connection for colitis and diabetic retinopathy.  
These claims were never adjudicated and remained pending at 
the time of the Veteran's death.  



Service Connection

The appellant argues that many of the Veteran's disabilities 
were either the result of his service connected Hodgkin's 
disease or were related to exposure to Agent Orange in 
Vietnam.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the Veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); see 
also, 38 C.F.R. § 3.310(b).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
Veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

A Veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975 is presumed to have been exposed to 
herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on 
which such a Veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997). 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Colitis

The appellant argues that the Veteran developed colitis 
secondary to treatment for his service connected Hodgkin's 
disease.  

The service medical records are negative for evidence or a 
diagnosis of colitis.  Furthermore, colitis is not among the 
disabilities presumed to be the result of exposure to Agent 
Orange.  

Post service medical records show that the Veteran was 
diagnosed as having Hodgkin's disease in November 1979.  

October 1990 records include the notation "colon".  He had 
been referred after a finding of bright red blood per his 
rectum.  However, an examination revealed two external 
hemorrhoids, and the impression was of the same.  Colitis was 
not noted. 

A November 1994 VA general medical examination reviewed the 
Veteran's medical history and stated that he had been 
diagnosed with Hodgkin's lymphoma in 1977.  An October 1994 
colonoscopy discovered ulcerative colitis.  Ulcerative 
colitis was included in the diagnoses.  

Subsequent VA records show that the Veteran was followed for 
colitis and state that he was diagnosed with this disability 
in 1993.  He experienced an exacerbation in May 2001 that 
required treatment with prednisone.  January 2003 records 
note that a colectomy had been suggested but refused by the 
Veteran. 

A May 2003 letter from J.A.S., M.D. states that the Veteran's 
ulcerative colitis resulted in a total colectomy in March 
2003.  

A May 2003 letter from S.J.D., M.D. states that the Veteran 
was continuing his recovery following a total abdominal 
colectomy and submucosal proctectomy for severe, irreversible 
ulcerative colitis of the entire colon and rectum.  Prior to 
the surgery, the Veteran had been treated unsuccessfully with 
massive steroids and other medications.  The many 
complications concurrent to the Veteran's treatment were 
noted.  The plan was to restore his nutritional and metabolic 
status and strength to a point where he could undergo further 
surgery to restore gastrointestinal tract continuity.  The 
Veteran's disabilities were said to be 100 percent disabling.  

The Board finds that entitlement to service connection for 
colitis for the purpose of accrued benefits is not warranted.  
The evidence does not show that colitis developed either as a 
result of service or as a result of a service connected 
disability.  

The service medical records are negative for a 
gastrointestinal disability and colitis was first diagnosed 
over 20 years after discharge.  There is no record of 
gastrointestinal complaints or treatment during this period.  
Furthermore, the available records pertaining to the 
diagnosis and treatment of this disability are negative for 
an opinion that relates it to active service.  

Similarly, the evidence indicates that the Veteran was 
diagnosed with Hodgkin's lymphoma in approximately 1979.  He 
was not found to have colitis until 1993 or 1994.  There is 
no medical opinion contained in the claims folder or in the 
possession of the VA prior to the Veteran's death which 
relates the colitis to either the Veteran's Hodgkin's, the 
treatment for his Hodgkin's or any other service connected 
disability.  Unfortunately, any opinions received since 
February 2004 may not be considered.  See 38 C.F.R. § 
3.1000(d)(4).  

The Board recognizes the appellant's sincere belief that the 
Veteran's colitis was the result of treatment for his service 
connected Hodgkin's disease.  However, the appellant is not a 
physician, and she is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  As there were no such opinions in 
the possession of the VA prior to the Veteran's death, 
service connection for colitis for the purposes of accrued 
benefits is not established. 

Diabetic Retinopathy

As noted above, service connection for diabetes mellitus was 
in effect at the time of the Veteran's death, and he was in 
receipt of a 20 percent evaluation for this disability.  

A review of the claims folder is completely negative for 
evidence relating to or a diagnosis of diabetic retinopathy.  

The evidence does show that the Veteran had complaints of 
hypersensitivity of the cornea in June 2001.  However, the 
assessment was corneal marginal hypersensitivity due to acne 
rosacea blepharitis.  This was shown to have later resolved.  
May 2002 records show bacterial conjunctivitis.  

The Board notes that blepharitis and conjunctivitis are very 
different disabilities from diabetic retinopathy.  
Blepharitis is an inflammation of the eyelids.  Dorland's 
Illustrated Medical Dictionary 208 (25th ed. 1974) 
[hereinafter Dorland's].  Conjunctivitis is an inflammation 
of the conjunctiva.  Dorland's, page 352.  In contrast, as 
the definition submitted by the appellant notes, diabetic 
retinopathy is retinal damage, marked by aneurismal dilation 
of blood vessels, hemorrhage, macular edema, or macular 
ischemia, or retinal exudates in patients with diabetes 
mellitus.  

Although diabetic retinopathy is a common complication of 
diabetes, it does not follow that everyone with diabetes 
develops retinopathy.  There is no evidence that the Veteran 
experienced any of the symptoms described above, and there is 
no evidence he was ever diagnosed as having diabetic 
retinopathy.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, as there is no evidence that the Veteran had diabetic 
retinopathy, service connection for the purposes of accrued 
benefits is not warranted.  


Hepatitis C

The service treatment records are negative for evidence of 
hepatitis C.  Furthermore, hepatitis C is not among the 
disabilities presumed to be related to exposure to Agent 
Orange. 

A November 1994 VA examination did not note the existence of 
hepatitis C. 

November 2000 VA treatment records show that the Veteran's 
personal medical history includes a diagnosis of hepatitis C.  

July 2002 VA treatment records state that the Veteran was 
hepatitis C positive.  January 2003 records cite to a May 
2002 liver biopsy which confirmed the diagnosis of hepatitis 
C, moderate, with incipient cirrhosis.  

The May 2003 letter from Dr. S.J.D. notes that the Veteran's 
multiple medical problems included hepatitis C.  

The Board is unable to find that the evidence supports 
entitlement to service connection for hepatitis C.  The Board 
notes that neither the Veteran nor the appellant ever 
provided any specific contentions regarding how they believed 
the Veteran contracted hepatitis C.  They argued that as he 
did not meet any of the usual risk factors, he must have 
contracted hepatitis C by coming into contact with tainted 
blood or some other contaminant during the treatment process 
for Hodgkin's disease.  The appellant believes that this is 
sufficient to raise a reasonable doubt and sustain a grant of 
service connection.  

However, the Board notes that the regulation for reasonable 
doubt states, when defining reasonable doubt, that "It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility".  
38 C.F.R. § 3.102.  In the appellant's case, there was 
absolutely no competent medical opinion or other evidence in 
the possession of VA at the time of the Veteran's death that 
would relate his hepatitis C to treatment for his service 
connected Hodgkin's disease.  To find otherwise would be to 
base the decision on "pure speculation or remote 
possibility", which would not qualify as a reasonable doubt.  
Therefore, entitlement to service connection for hepatitis C 
for the purposes of accrued benefits is not warranted.  

Thyroid Disorder

The appellant argues that the Veteran's treatment for his 
Hodgkin's disease through radiation and other means resulted 
in the development of a thyroid disorder.  

Service treatment records are negative for evidence of 
hypothyroidism.

Private medical records from January 1980 show that a thyroid 
scan was performed and was normal.  

A November 1994 VA general medical examination did not report 
a thyroid disorder. 

VA treatment records from October 2000 include a list of the 
Veteran's disabilities.  He was noted to have been diagnosed 
with hypothyroidism, but he was currently clinically 
euthyroid.  He was to continue with his medication.

The Veteran was afforded a VA examination for his thyroid 
disability in October 2002.  The claims folder was reviewed 
by the examiner.  This revealed that hypothyroidism had been 
diagnosed in 1997 and that he had been on daily medication 
for this since that time.  Testing in May 2001, September 
2001, and July 2002 revealed that his thyroid function was 
normal.  The examiner opined that the Veteran's complaints of 
fatigue were likely due to his other medical conditions.  The 
examiner opined that he did not believe the hypothyroidism 
was related to the diagnosis or treatment of Hodgkin's 
disease because the Veteran had completed the treatment and 
his Hodgkin's had been in remission for at least 15 years 
before he was diagnosed with hypothyroidism.  Since he was 
currently euthyroid, the examiner also believed that the 
Veteran did not have any functional limitation due to the 
thyroid disease.  

The May 2003 letter from Dr. S.J.D. states that the Veteran's 
disabilities included hypothyroidism.  The doctor did not 
express an opinion regarding the etiology of this disability.  

The Board finds that entitlement to service connection for 
hypothyroidism for the purposes of accrued benefits is not 
warranted.  The Veteran was not diagnosed with this 
disability during service or until many years after discharge 
from service.  Moreover, as noted by the October 2002 VA 
examiner, the Veteran did not develop hypothyroidism until 
many years after his treatment for Hodgkin's disease was 
completed.  That is, he had undergone no recent chemo 
treatments for many years.  No medical opinion was in the 
possession of VA prior to the Veteran's death that 
contradicts the October 2002 opinion.  Therefore, service 
connection may not be established for hypothyroidism as 
secondary to the Veteran's service connected Hodgkin's 
disease. 

Cardiovascular Disability

The appellant contends that the Veteran developed a 
cardiovascular disease as a result of active service.  She 
argues that this disability most likely developed as a result 
of the service connected Hodgkin's disease or treatment for 
the Hodgkin's disease.  

If endocartitis or any other valvular heart disease becomes 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence  of valvular heart disease during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The Veteran's service treatment records state that the 
Veteran was still having chest pains in June 1971.  The 
examination and X-ray study were negative, and no diagnosis 
was entered.  No subsequent complaints were noted, and his 
January 1972 discharge examination found that the 
cardiovascular system was normal.  

The post service medical records are negative for evidence of 
a cardiovascular disease during the first year after the 
Veteran's discharge from service.  

January 1980 private medical records note that the Veteran 
did not have a history of heart disease.  

A November 1994 VA general examination was negative for a 
cardiovascular disability.  

Post service medical records note mitral valve prolapse in 
May 1997.  

VA treatment records from March 2000 show that the Veteran 
was a candidate for valve replacement surgery.  January 2003 
VA treatment records also show that the Veteran's medical 
problems included mitral regurgitation and mitral valve 
prolapse, but he was not a good candidate for replacement due 
to liver disease.  

The evidence does not support entitlement to service 
connection for a cardiovascular disability.  The Veteran did 
not have a cardiovascular disability during service or until 
many years after discharge from service.  A cardiovascular 
disability was not noted until approximately May 1997.  
Although there was a diagnosis of mitral regurgitation and 
mitral valve prolapse established prior to the Veteran's 
death, no competent medical opinion in possession of VA prior 
to the Veteran's death related this disability to either 
active service, the service connected Hodgkin's disease, the 
treatment for Hodgkin's disease, or any other service 
connected disability.  The Board recognizes the appellant's 
sincere belief that this disability developed due to 
Hodgkin's disease, but notes that she does not have the 
medical training to render a competent opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, as a 
cardiovascular disability was not shown during service or 
until many years after discharge from service, and as there 
is no competent medical opinion relating this disability to 
either service or a service connected disability, entitlement 
to service connection is not warranted. 

Increased Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the Veteran's disability is also considered.  
Consideration must be given to the ability of the Veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

The Board notes that these issues involve the Veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
Veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

As with the claims for service connection, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

PTSD

The record shows that entitlement to service connection for 
PTSD was established in an April 1999 rating decision.  A 30 
percent evaluation was assigned for this disability, 
effective from November 1994.  The Veteran initiated an 
appeal by submitting a notice of disagreement.  The 30 
percent evaluation remained in effect until the Veteran's 
death.  

After the Veteran submitted his claim for service connection 
for PTSD, the VA amended its regulations pertaining to the 
rating schedule for mental disorders, including PTSD.  See 
38 C.F.R. § 4.130, Diagnostic Codes 9411 (2008).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2008).  

Under the regulations in effect prior to November 7, 1996, 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community, and there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
Veteran is demonstrably unable to obtain or retain employment 
due to PTSD, then a 100 percent evaluation is warranted.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment as a result of PTSD, a 70 percent 
evaluation is warranted.  PTSD which results in considerable 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and considerable 
industrial impairment is evaluated as 50 percent disabling.  
Definite social and industrial impairment merits continuation 
of the current 30 percent evaluation.  38 C.F.R. § 4.132, 
Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 2002).

Under the regulations currently in effect, PTSD is evaluated 
under the General Rating Formula for Mental Disorders.  Under 
this formula, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

The nomenclature contained in the new rating criteria are 
meant to coincide with that found in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV).  The Global 
Assessment of Functioning (GAF) as found in the DSM-IV is 
often assigned by an examiner to describe a patient's overall 
level of functioning.  

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships. 

A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 
C.F.R. §§ 4.125, 4.130 (2008).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

The evidence includes the report of the November 1994 VA 
general medical examination.  The Veteran was noted to 
display a depressed affect and was labile.  He was not 
suicidal or homicidal.  The diagnoses included post traumatic 
stress. 

The Veteran was afforded a VA PTSD examination in April 1998.  
He reported nightly sleep problems, with nightmares two to 
three times each month in which he is awakened by dreams 
related to his experiences in Vietnam.  He also reported 
intrusive memories, and avoided all reminders of Vietnam.  
The Veteran reported difficulty in becoming close to others 
except for his wife.  He admitted to being depressed at times 
but did not describe major symptoms of anhedonia or 
suicidality.  On mental status examination, his speech was 
well articulated.  His mood was anxious and somewhat 
depressed, and his affect was appropriate.  He did not appear 
to have any thought disorder.  He denied any suicidal or 
homicidal ideations, and denied hallucinations and delusions.  
There was good short-term and long-term memory with no 
evidence of cognitive problems.  The diagnoses included PTSD, 
and recurrent major depression.  His score on the GAF scale 
was estimated to be 60, with 60 also noted to be his highest 
score for the past year.  The examiner opined that the 
impairment caused by the PTSD was in the moderate to severe 
range.  The Veteran experienced moderate difficulties in his 
work performance, as evidenced by his inability to sustain 
any employment for long periods of time.  The longest he had 
been employed at any one place was 10 years. 

VA treatment records dated February 2000 show that a 
depression screen was negative.  However, December 2000 
records show that the Veteran was feeling a little depressed 
due to lack of employment.  

April 2001 mental health clinic records indicate that the 
Veteran was laid off from his job two months ago.  He 
believed his physical disabilities made it difficult to be 
rehired.  The Veteran reported problems with controlling his 
temper at home.  On mental status examination, the Veteran 
was casually dressed with relevant speech.  There was no 
evidence of psychotic features.  His mood was depressed and 
his affect was at times sad.  The assessment was PTSD by 
history, and rule out adjustment disorder with depressed 
mood.  Follow up treatment was recommended but the Veteran 
indicated that he was not interested. 

The Veteran underwent an additional VA PTSD examination on 
June 13, 2001.  He was noted to have been unemployed for 
about a month and was seeking employment as a designer.  The 
most prominent of his symptoms were marked mood disturbance 
and episodic moderately severe irritability.  The Veteran 
stated that he hated authority and it appeared his 
irritability had gotten him into trouble in a lot of 
situations.  There were ongoing sleep disturbances and 
intrusive memories.  He continued to avoid reminders of 
Vietnam and endorsed hyperarousal during which he experienced 
stress, irritability, and occasional suicidal ideation.  The 
examiner believed that the symptom report was consistent was 
those noted in 1998.  His symptoms continued to disrupt his 
work and social functioning, and in particular had markedly 
adverse effects on his work roles.  The Veteran described 
becoming angry and feeling victimized by his bosses.  His 
relationship with his family was also strained.  But the 
Veteran did acknowledge a few friends and a remote contact 
with his relatives.  On examination, the Veteran was alert 
and oriented.  There was no evidence of psychotic symptoms.  
His mood was mildly irritable.  He acknowledged episodes of 
depression accompanied on occasion by suicidal ideations, but 
there were no significant cognitive impairments.  The 
diagnoses included PTSD, mild, chronic.  The score on the GAF 
scale was 50.  The examiner noted the Veteran's belief that 
he was significantly worse off than in 1998, but added that 
by the Veteran's own report his current symptoms and 
functioning seemed consistent with the 1998 examination.  
However, the GAF was lowered to 50 based on his degree of 
irritability.  

VA treatment records from his primary care physician dated 
July 2002 state that the Veteran was having depressive 
symptoms related to his medical conditions that were 
impacting his life and marriage.  He was not suicidal.  

August 2002 records show that the Veteran reported an 
irritable mood, low energy, a lack of interest, suicidal 
ideations without plans or intent, and relationship problems 
with his wife, kids, and bosses at work.  He reported having 
rages at people who tried to tell him what to do.  The 
Veteran reported panic attacks that were becoming more 
frequent, and he said he heard voices in times of increased 
stress.  He said that these voices commanded him to hurt 
himself, and he had taken himself to the psychiatric 
emergency room.  The Veteran denied any paranoid thoughts or 
delusions.  He reported having flashbacks, memories and 
nightmares and said he would wake up at night screaming.  On 
mental status examination, the Veteran was dressed and 
groomed appropriately.  His mood was irritable, and his 
affect was constricted and anxious at times.  Thought process 
was coherent and somewhat circumstantial.  There were no 
current perceptual disturbances, but he reported having heard 
auditory hallucinations and having seen an alien space ship 
on one occasion.  Testing showed some problems with memory, 
but judgment and insight were good.  The impression was a man 
with multiple medical problems and PTSD, with neurovegatative 
symptoms suggestive of major depression with occasional 
psychotic features when under extreme stress.  The diagnoses 
included a mild to moderate major depressive disorder, rule 
out mood disorder due to general medical condition, and PTSD.  
His GAF was 50.   

The Board again notes that this claim for accrued benefits is 
based on the Veteran's notice of disagreement with the 
initial evaluation assigned for PTSD.  As such, staged 
ratings may be considered.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board finds that such a staged rating 
is justified in this case.  

Prior to the Veteran's VA examination of June 13, 2001, the 
Board finds that the 30 percent evaluation was appropriate.  
During this period, the Veteran's predominate symptoms 
included some depression, anxiety, and chronic sleep 
impairment.  His memory was good, his speech was normal, 
there were no cognitive problems, and he was apparently 
employed on a full time basis until he was laid off in 2000.  
He did not yet experience hallucinations, panic attacks, or 
suicidal ideations.  The first indication that his 
irritability was increasing is noted in the April 2001 
records, although these records do not show any other 
additional new symptoms.  The Veteran's GAF score during this 
period was 60, which represents the high end of moderate 
symptoms or moderate difficulty in functioning, and is just 
one point below a score that would begin to represent mild 
symptoms.  When taken as a whole, the Board finds that the 
Veteran's symptoms more nearly resembled the occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks described by the criteria for the 30 percent evaluation 
found in the current version of the rating code.  38 C.F.R. 
§§ 4.7, 4.130, Code 9411.  Similarly, these symptoms also 
more nearly resemble that of the definite social and 
industrial impairment that warranted a 30 percent evaluation 
under the old rating criteria.  38 C.F.R. § 4.132, Code 9411 
(1996).  

However, the Board finds that beginning with the findings 
noted on the June 13, 2001 VA examination, the Veteran's 
symptoms began to more nearly resemble the criteria for a 50 
percent evaluation.  The Veteran began to experience not only 
the increased irritability noted in April 2001, but 
hyperarousal in which he experienced increased stress and 
suicidal ideations.  By August 2002, the Veteran reported 
increasing panic attacks, with some changes in his cognitive 
processes, problems with memory, and reports of occasional 
auditory hallucinations.  The GAF was lowered to 50 by the 
June 2001 examiner, which signifies the high end of serious 
symptoms, and serious impairment in work and social 
functioning.  The August 2002 examiner continued the GAF of 
50 in spite of the reports of hallucinations and suicidal 
ideations.  The Board finds that these PTSD symptoms more 
nearly resembled that of the occupational and social 
impairment with reduced reliability and productivity which 
merits a 50 percent evaluation under the current criteria.  
38 C.F.R. §§ 4.7, 4.130, Code 9411.  

Entitlement to an evaluation in excess of 50 percent has been 
considered under both the new and old criteria, but is not 
supported by the evidence.  The evidence shows that the 
Veteran continued to work until he was laid off around 
December 2000, and that he then apparently was able to find a 
new job by June 2001.  The evidence does not show that the 
Veteran had speech difficulties, near continuous panic or 
depression, impaired impulse control resulting in violence, 
spatial disorientation, or neglect of personal appearance.  
While suicidal ideation and auditory hallucinations were 
described by way of history, the August 2002 examiner noted 
that this occurred under extreme stress, and that the Veteran 
was not currently experiencing either of these symptoms.  The 
Board concludes that the Veteran's symptoms did not more 
nearly resemble those required for a 70 percent evaluation 
for this period.  38 C.F.R. §§ 4.7, 4.130, Code 9411.  

Similarly, the June 2001 examiner described the Veteran's 
impairment as mild, and the August 2002 examiner described 
the impairment as mild to moderate.  This does not meet the 
criteria of the severe social and industrial impairment 
required for a 70 percent evaluation under the old rating 
criteria.  38 C.F.R. § 4.132, Code 9411 (1996).  

To summarize, the evidence shows that the Veteran's PTSD 
symptoms were first shown to meet the criteria for a 50 
percent evaluation, but no more, at the June 13, 2001 VA 
examination.  

Diabetes Mellitus

The record shows that entitlement to service connection for 
diabetes mellitus was established by a June 2004 rating 
decision.  A 20 percent evaluation was assigned for this 
disability, effective from March 2001.  The Veteran submitted 
a notice of disagreement with this evaluation.  The 
adjudication of his appeal was still pending at the time of 
his death.  

Diabetes mellitus that requires more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated is evaluated as 
100 percent disabling.  

Diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated is evaluated as 60 percent disabling.  

Diabetes mellitus that requires insulin, restricted diet, and 
regulation of activities is evaluated as 40 percent 
disabling.  

When insulin and a restricted diet is required, or an oral 
hypoglycemic agent and a restricted diet, a 20 percent 
evaluation is merited.  

When diabetes mellitus is manageable by restricted diet only, 
a 10 rating is warranted.  

Note one for the rating code for diabetes states that the 
adjudicator is to evaluate compensable complications of 
diabetes separately unless they are part of the criteria used 
to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  38 C.F.R. § 4.119, Code 7913 
(2008). 

The evidence includes an April 1999 report from the dietician 
which shows that the Veteran had received instruction on an 
1800 calorie diabetic meal plan.  

February 2000 VA treatment records include a diagnosis of 
non-insulin dependent diabetes mellitus.  VA treatment 
records dated through March 2001 continued to show this 
diagnosis.  

In an April 2001 letter, the Veteran stated that he had 
recently been started on insulin. 

The May 2003 letter from Dr. J.A.S. notes that the Veteran's 
medical conditions included diabetes which had been difficult 
to control. 

The December 2003 letter from Dr. S.J.D. states that the 
Veteran's many medical conditions include diabetes mellitus 
that required insulin.  

The Board is unable to find that the evidence supports 
entitlement to an evaluation of greater than 20 percent for 
diabetes mellitus for the purposes of accrued benefits.  The 
evidence shows that the Veteran required an oral hypoglycemic 
agent and a restricted diet until approximately April 2001, 
at which time he began to require insulin.  The May 2003 
letter from Dr. J.A.S. further notes that the Veteran's 
diabetes mellitus had been difficult to control.  The 
December 2003 letter states that the Veteran's many medical 
conditions left him 100 percent disabled, and the appellant 
has noted that the Veteran was bedridden towards the end of 
his life due to a surgical wound that did not heal.  However, 
the fact that the Veteran's overall medical condition 
prevented him from participating in his usual activities is 
not sufficient to support an increased evaluation for his 
diabetes mellitus.  None of the medical records show that the 
Veteran was asked by a doctor to regulate his activities as a 
result of the diabetes mellitus or that he regulated 
activities on his own due to the diabetes.  There is also no 
evidence of episodes of ketoacidosis or hypoglycemic 
reactions, or loss of weight or strength that was attributed 
to the diabetes by a doctor and not other disabilities such 
as colitis.  Therefore, the Veteran's symptomatology did not 
more nearly resemble that of the next highest evaluation, and 
the preponderance of the evidence is against an evaluation of 
higher than 20 percent for diabetes mellitus for the purposes 
of accrued benefits.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.119, Code 7913.  




ORDER

Entitlement to service connection for colitis to include as 
secondary to the Veteran's service connected disabilities for 
the purposes of accrued benefits is denied. 

Entitlement to service connection for diabetic retinopathy to 
include as secondary to the Veteran's service connected 
disabilities for the purposes of accrued benefits is denied. 

Entitlement to service connection for hepatitis C to include 
as secondary to the Veteran's service connected disabilities 
for the purposes of accrued benefits is denied. 

Entitlement to service connection for a thyroid disorder to 
include as secondary to the Veteran's service connected 
disabilities for the purposes of accrued benefits is denied. 

Entitlement to service connection for a cardiovascular 
disability to include as secondary to the Veteran's service 
connected disabilities for the purposes of accrued benefits 
is denied. 

Entitlement to an evaluation in excess of 30 percent for PTSD 
for the purposes of accrued benefits prior to June 13, 2001 
is denied. 

Entitlement to a 50 percent evaluation for PTSD from June 13, 
2001 for the purposes of accrued benefits is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.  

	(CONTINUED ON NEXT PAGE)




Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus for the purposes of accrued benefits is 
denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


